GARN, Judge
(concurring part and dissenting in part):
I agree with Senior Judge Jones’ opinion concerning the admissibility of the evidence obtained as a result of the First Sergeant’s listening to the telephone and his conclusion that the evidence is insufficient to permit affirmance of the appellant’s conviction of soliciting Specialist Berry to possess marihuana, conspiracy to possess marihuana, and attempted possession of marihuana. I do not agree, however, that some of the remaining findings of guilty should be affirmed.
In view of the majority’s agreement as to what relevant facts were established, a lengthy recitation of the reasons for my disagreement with their factual determinations would not serve any useful purpose. Suffice it to say that, in my opinion, the testimony bearing on both the content, and meaning, of the telephone conversation between the appellant and Specialist Berry on 30 March is so uncertain and conflicting that the evidence is not sufficient to sustain the appellant’s conviction of any of the offenses with which he was charged.
Moreover, conceding that the evidence did establish the prior marihuana dealings between the appellant and Specialist Berry, including their arrangements for a sale of marihuana on 29 March, and conceding, arguendo, that the substance of the 30 March telephone conversations was as set forth in the majority opinion, in my opinion the evidence is insufficient, as a matter of law, to sustain affirmance of the findings of guilty of any solicitation to introduce marihuana into a military installation. The Manual provides that “any act or conduct which reasonably may be construed as a serious request or advice to commit [an offense] may constitute solicitation.” Paragraph 161, Manual for Courts-Martial, United States, 1969 (Revised edition). Webster defines solicit to mean: “to entreat; importune; now, often, to approach with a request or plea, as in selling, begging, etc.” Webster’s New Collegiate Dictionary, 1959. Assuming the appellant knew that Specialist Berry was calling from an off-post location at the beginning of their conversation, at most the appellant impliedly expressed a desire that Specialist Berry introduce marihuana on post when he stated he had been looking for him, and then expressed acquiescence in Specialist Berry’s announced intention to introduce marihuana on post when he stated he would be waiting for Specialist Berry, after Berry stated that he would “be in shortly, in *929about 45 minutes.” In my opinion, such subtle expressions of desire and acquiescence do not amount to a solicitation to introduce marihuana into a military installation.